RAY, District Judge.
In each of these cases the bankrupt filed his petition without payment of the filing fee, claiming that he was unable to pay same or to procure the money with which to pay same. The referee to whom the matters were referred had some reason to think that this claim of the bankrupts was not sustained by the facts, and at a meeting of creditors inquired- into the matter, and later of his own • motion obtained an order to show cause why the relief indicated hereinbefore should not be granted. In each of the cases it appears that at the time of instituting these proceedings in bankruptcy, or before, the bankrupt paid to his attorney, Moe Goldstein, the sum of $20, and promised to pay more. In each of the cases it appears that the bankrupt is earning money, and that by proper saving and conduct he can accumulate or procure the money with which to pay the filing fee in the bankruptcy proceeding.
The referee is unable to see why a confessed bankrupt on filing his petition to be discharged from all his debts in bankruptcy proceedings should be permitted to pay his attorney and have the benefit of the law without paying the other officers of the court the compensation which they are entitled to have deposited by the bankrupt as preliminary to and a condition of being permitted to file the petition at all. The court agrees with this view of the matter, which is in accordance; with decisions rendered by different District Judges in various bankruptcy proceedings.
There will be an order in each of the above-entitled matters that the bankrupt pay to the clerk of the court the filing fee, $30, and $10 to reimburse the referee for disbursements and expenses on this application, within 30 days from this date, and, if not so paid, that the petition of the alleged bankrupt be dismissed.